Case 2:17-cv-01118-HCN-DAO Document 177 Filed 09/17/20 PageID.4945 Page 1 of 6




 Craig A. Hoggan (8202)
 Joelle S. Kesler (11213)
 Jonathan W. Gold (15143)
 DART ADAMSON & DONOVAN
 257 East 200 South, Suite 1050
 Salt Lake City, Utah 84111
 Telephone: (801) 521-6383
 Attorneys for Plaintiff AH Aero Service, LLC dba OK3 AIR (“OK3 AIR”)
 choggan@dadlaw.net
 jkesler@dadlaw.net
 jgold@dadlaw.net
      ______________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION


      AH Aero Service, LLC dba OK3 AIR,             MOTION FOR LEAVE TO KEEP
                                                    HEBER CITY AND DENIS
                     Plaintiff,                     GODFREY’S SUMMARY
                                                    JUDGMENT MOTIONS AND
               v.                                   SUPPORTING EXHIBITS UNDER
                                                    SEAL
      Heber City, a municipal corporation; Paul
      Boyer, an individual, in his individual and
      official capacity; and Denis Godfrey, an      Civil No. 2:17-CV-01118-TC
      individual, in his individual and official
      capacity,                                     Judge Howard C. Nielsen Jr.
                                                    Magistrate Judge Daphne A. Oberg
                     Defendant.

        Under DUCivR 5-3(2)(c), Plaintiff AH Aero Service, LLC dba OK3 AIR (“OK3 AIR”)

 moves for leave to keep the motions for summary judgment filed by Defendants Heber City (“the

 City”) and Denis Godfrey (“Godfrey”), and Exhibits 77, 101, 102, 103, and 106 to those motions,

 under seal.

        A party seeking to file a document under seal (or keep the document under seal) must file

 a motion specifying “why the Document is privileged, protectable as trade secret, or otherwise

 entitled to protection under the law.” DUCivR 5-3(b)(2). The motion must:
Case 2:17-cv-01118-HCN-DAO Document 177 Filed 09/17/20 PageID.4946 Page 2 of 6




        (A) be narrowly tailored to seek protection of only the specific information that the
        party alleges is truly deserving of protection; and

        (B) state the duration of the seal; and

        (C) state the statute, rule, case law, or reason supporting the sealing of the
        Document . . . .

 Id. Where the sole reason for a party’s motion is that another party has designated a document as

 “confidential” or “attorneys’ eyes only,” the party must state this. Id. at R. 5-3(b)(2)(C)(i). If the

 designating party seeks to keep the document under seal, it must file a motion in accordance with

 the above rules within seven days of service of the other party’s motion. Id.

        In their Motion to File their Respective Motions for Summary Judgment and Supporting

 Exhibits Under Seal (Dkt No. 165), the City and Godfrey moved to file their summary judgment

 motions (Dkt No. 162 and Dkt No. 163, respectively) and Exhibits 77, 101, 102, 103, 104, and 106

 under seal. OK3 AIR does not object to Exhibit 104 being filed publicly. Moreover, OK3 AIR

 does not object to portions of the other documents being filed publicly. However, for the reasons

 discussed below, portions of the remaining documents should be redacted from the public filings

 and filed under seal.

    A. The City and Godfrey’s Motions

        The City and Godfrey have highlighted numerous excerpts from their motions based on

 the fact that these excerpts contain citations from exhibits that OK3 AIR designated “Confidential”

 and/or “Attorneys’ Eyes Only.” Rather than seeking to keep all of these excerpts under seal, OK3

 AIR has narrowly tailored this motion to seek protection of only the specific information that “is

 truly deserving of protection.” DUCivR 5-3(b)(2)(A). OK3 AIR does not object to the entirety of

 Godfrey’s motion for summary judgment being filed publicly. Further, subject to the exceptions

 discussed below, OK3 AIR does not object to the City’s motion being filed publicly.



                                                   2
Case 2:17-cv-01118-HCN-DAO Document 177 Filed 09/17/20 PageID.4947 Page 3 of 6




        OK3 AIR does, however, object to publicly filing the highlighted portions of the City’s

 motion discussing OK3 AIR’s finances and damages. See Defendant Heber City’s Motion for

 Summary Judgment (Dkt No. 162), 2–3, 7, 13–17. Those portions of the City’s motion should be

 sealed indefinitely because they contain highly sensitive and confidential information regarding

 OK3 AIR’s finances, profits, and losses. See Standard Protective Order, ¶ 2(b).

    B. Exhibit 77

        Exhibit 77 is a 2013-2018 Profit & Loss Statement that OK3 AIR originally designated as

 “Attorneys’ Eyes Only” and was subsequently made available to the parties through a revised

 confidentiality designation – provided that they sign a Disclosure Agreement – and is governed by

 the standard protective order. Exhibit 77 should stay sealed because it contains highly competitive,

 sensitive, proprietary and confidential business information regarding OK3 AIR’s revenue, costs,

 expenses, and net income. Accordingly, Exhibit 77 should remain under seal indefinitely.

        OK3 AIR understands that DUCivR 5-3(b)(2)(A) requires it to narrowly tailor this motion.

 To comply with this requirement, OK3 AIR has redacted only narrow portions of the other exhibits

 at issue in this motion. However, OK3 AIR does not see a way to file any portion of Exhibit 77

 publicly. All the information contained in Exhibit 77 constitute sensitive and confidential business

 information that cannot be disclosed to the public. See Standard Protective Order, ¶ 2(b).

    C. Exhibit 101

        Exhibit 101 is a copy of the expert report prepared by Jeff Kohlman, one of OK3 AIR’s

 retained experts in this case. Portions of this document must remain under seal because they

 contain (1) competitive and confidential information that is the basis for Mr, Kohlman’s opinions

 regarding OK3 AIR’s enterprise value and the decrease in that value caused by Defendants’

 actions; and/or (2) confidential information regarding other transactions involving third parties

 that Mr. Kohlman relied upon in reaching his opinions in this case. See Standard Protective Order,

                                                  3
Case 2:17-cv-01118-HCN-DAO Document 177 Filed 09/17/20 PageID.4948 Page 4 of 6




 ¶ 2(b). OK3 AIR properly designated this information as “Attorneys’ Eyes Only” and it should

 remain under seal indefinitely.

        Previously, OK3 AIR marked Mr. Kohlman’s entire report as “Attorneys’ Eyes Only.” To

 narrowly tailor this motion, however, OK3 AIR has redacted only those portions of the report that

 are “truly deserving of protection.” DUCivR 5-3(b)(2)(A). The Court should keep the redacted

 portions of the report under seal. The remaining portions of the report can be filed publicly.

    D. Exhibit 102

        Exhibit 102 consists of portions of Volume I of Nadim AbuHaidar’s deposition as OK3

 AIR’s Rule 30(b)(6) representative. The majority of this exhibit can be filed publicly. But portions

 of pages 55–58 should be redacted from the public filing and filed under seal, because they discuss

 an exhibit, which OK3 AIR has designated “Attorneys’ Eyes Only” and which contains sensitive

 financial information that OK3 AIR compiled regarding additional investments and improvements

 it has made since 2015. The information discussed on pages 55–58 is confidential and sensitive

 business information. See Standard Protective Order, ¶ 2(b). It should be sealed indefinitely.

    E. Exhibit 103

        Exhibit 103 is portions of the transcript of Nadim AbuHaidar’s individual deposition. OK3

 AIR does not object to the majority of Exhibit 102 being filed publicly. But portions of pages 82–

 100 must be sealed because they discuss a confidential Profit & Loss Statement, as well as the

 information therein. This information is highly sensitive and confidential business information

 regarding OK3 AIR’s finances and business practices. See Standard Protective Order, ¶ 2(b). It

 was appropriately designated confidential and should remain under seal indefinitely.

    F. Exhibit 106

        Exhibit 106 is portions of the deposition transcript of Alan Robertson, OK3 AIR’s CFO.

 The redacted portions of Mr. Robertson’s deposition should be sealed indefinitely because they

                                                  4
Case 2:17-cv-01118-HCN-DAO Document 177 Filed 09/17/20 PageID.4949 Page 5 of 6




 discuss highly sensitive, proprietary, and confidential business information regarding OK3 AIR’s

 fuel sales, fuel margins, customers, revenue, and finances.

                                            Conclusion

         For the above reasons, OK3 AIR respectfully asks the Court for leave to keep the City and

 Godfrey’s motions for summary judgment (Dkt No. 162 and Dkt No. 163, respectively), and

 Exhibits 77, 101, 102, 103, and 106 under seal. Consistent with DUCivR 5-3(1), OK3 AIR has

 filed this motion and the proposed sealed documents as separate docket entries. In addition, OK3

 AIR has served the Court and the other parties with highlighted versions of the proposed sealed

 documents, which highlight the specific portions of the above documents that OK3 AIR seeks to

 file under seal.

         DATED this 17th day of September, 2020.

                                                     DART ADAMSON & DONOVAN


                                                     /s/ Joelle S. Kesler
                                                     Craig A. Hoggan
                                                     Joelle S. Kesler
                                                     Jonathan W. Gold
                                                     Attorneys for Plaintiff




                                                 5
Case 2:17-cv-01118-HCN-DAO Document 177 Filed 09/17/20 PageID.4950 Page 6 of 6




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing

 document was served on September 17, 2020 via electronic mail on the following:

                      J. Mark Smedley
                      90 W 200 S STE 4
                      HEBER CITY, UT 84032
                      (801)654-4600
                      Email: msmedley@ci.heber.ut.us

                      Peter J. Kirsch
                      W. Eric Pilsk
                      Steven L. Osit
                      KAPLAN KIRSCH & ROCKWELL LLP
                      1675 BROADWAY STE 2300
                      DENVER, CO 80202
                      (303)825-7000
                      Email: pkirsch@kaplankirsch.com
                              epilsk@kaplankirsch.com
                              sosit@kaplankirsch.com

                      Joseph E. Wrona
                      Cade Whitney
                      WRONA DUBOIS PLLC
                      1745 SIDEWINDER DR
                      PARK CITY, UT 84060
                      (435) 649-2525
                      Email: wrona@wdlawfirm.com
                             whitney@wdlawfirm.com


                                     /s/ Robyn Van Shaar




                                               6
